 124THE WESLEYAN FOUNDATIONThe Wesleyan FoundationandPublic Service Em-ployees Local 1132,Laborers International Unionof North America,AFL-CIO,Petitioner.Case17-RC-5632April 30, 1968DECISION AND ORDERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before David A. Nixon, HearingOfficer. Following the hearing and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRulesandRegulationsandStatementsofProcedure, Series 8, as amended, by direction ofthe Regional Director for Region 17, this case wastransferred to the Board for decision. No briefshave been filed.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:The Employer, The Wesleyan Foundation, is aKansas nonprofit private corporation organized ona common stock basis for the basic purposes of. (1)establishingandmaintaininghospitals,nursinghomes, sanitarium, and clinics specializing in thecare of the elderly and aged, although not specifi-cally restricted thereto; (2) maintaining nursinghomes for persons who, by reason of poverty, sick-ness, or age, are or might become public charges; (3)promoting and disseminating the sentiment and be-lief that care of the aged, sick, and needy is theresponsibility of the general community; and (4)soliciting funds and accepting donations in order tooperate the foregoing facilities. In conformity withtheseprinciples, theEmployer established andoperates in Kansas City, Kansas, a f 14-bed institu-tionwhich is a combination accredited generalhospital and accredited nursing home, hereinaftersometimes called the facility. Its primary function isto provide skilled medical, surgical, convalescent,and health-care services for the elderly and aged,and basically to supplement the functions of a shortterm general hospital which offers acute surgicaland medical attention. In the performance of thisfunction, it renders all services indigenous togeneral hospitals, except maternity services, and tonursing homes. Its medical staff consists of over100 physicians, none of whom are employed by theEmployer, and all of whom donate their administra-'Section 2(2) of the Act excludes from the term "employer,"inter aha,"any corporation or association operating a hospital, if no part of the nettive services to the Employer and are paid only forservices rendered to patients. Its employees, includ-ing those in the unit sought by Petitioner, servicethe entire operation. The Employer accepts all pa-tients referred to it by physicians, regardless of age.Itprefers, however, to render health-care servicesto the elderly and aged, and, in fact, the majority ofitspatients are 65 years of age or older. Patientsstay an average of 50 days, although some patientshave remained with the Employer for months, andsome for years.Structurally, the Employer is composed of twononsalaried boards of directors, one of which ap-parently guides the broad, general policies set forthin the articles of incorporation, and the other, thespecific operation of the facility. Its medical staff,however, is governed by an executive committeecomposed of physicians and operates independentlyof both boards in matters pertaining to medicaltreatment. The only persons on both boards receiv-ing payment from the facility are the president ofboth boards and the director of the facility budget-ary control, and these two persons punch a time-clock and are paid only for time spent on facilitymatters.Although the Employer is organized on a com-mon stock basis, the usual incidents of stock owner-ship are not present. Thus, the Employer classifiesas a shareholder "anyone interested in the welfareof the institution." There is no price for a share ofstock, nor are any benefits conferred upon share-holders except their participation "in the glory ofdoing good for the sick and elderly." Shareholdershave no property rights in the Employer, and thearticles of incorporation preclude the payment ofdividends.Although shareholders have votingrights, they are not exclusive in that anyoneelse, in-cluding the general public and nonresidents of theState, has an equal voting right.The not-for-profit charitable facility, insofar as itfurnishes hospital services, falls within the statutoryexclusion of enterprises over which the Board mayassert jurisdiction.' In addition, the nonhospital ser-vices are closely related to and in some situationsmay be inseparable from the hospital services.' Weconclude, upon consideration of all the circum-stances, that it would not serve the purposes of theAct to assert jurisdiction here. Accordingly, weshall dismiss the petition.ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.earnings inuresto the benefit of any private shareholder or individual2Cf.University Nursing Home,168 NLRB 263171 NLRB No. 22